Citation Nr: 1134261	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  07-37 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder ("PTSD").


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1993 to October 1997.

This matter comes to the Board of Veterans' Appeals ("Board") on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in San Diego, California, which denied the Veteran's claim of entitlement to service connection for PTSD, claimed as a result of military sexual trauma.

The Board observes that although, in May 2008, the Veteran requested the opportunity to testify at a personal hearing before a Decision Review Officer, in an August 2008 statement, he withdrew his request for a hearing. 

In June 2010, the Board remanded the Veteran's claim for further development, specifically in order to provide the Veteran with correct notice of how to substantiate his claim, and to attempt to obtain additional service records that would aid the Veteran in substantiating his claim.  Thereafter, in November 2010, the Veteran was afforded a VA PTSD examination.  In June 2011, the VA Appeals Management Center issued a Supplemental Statement of the Case ("SSOC"), in which it continued to deny the Veteran's claim.  The claims folder has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The United States Court of Appeals for Veterans Claims has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of a remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  As noted above, the Board previously remanded the Veteran's claim in order to afford him proper notice of how to substantiate a claim of entitlement to PTSD claimed as a result of personal assault.  

The provisions of 38 C.F.R. § 3.304(f)(4) state that VA will not deny a PTSD claim that is based on an in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor, and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  See Patton v. West, 12 Vet. App. 272 (1999) (holding that special VA Adjudication Procedure Manual evidentiary procedures apply in PTSD personal assault cases).  Review of the June 2010 notification letter sent to the Veteran by the AMC, however, reveals that, although the Veteran was provided a VA Form 21-0781a (Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Assault), which provided him with examples of the types of evidence he could submit, the Veteran still has not been provided affirmative notice pursuant to the exact wording of 38 C.F.R. § 3.304(f)(4).  

Accordingly, although the Board regrets the necessity of a second remand, it nonetheless finds that such action is necessary in order to satisfy the aforementioned requests, as well as the duty to notify under the VCAA.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).

In view of the foregoing, the case is REMANDED for the following action:

1.  The RO/AMC must sent the Veteran a letter providing affirmative notice of the provisions of 38 C.F.R. § 3.304(f)(4), using the exact language as follows:  

"VA will not deny a posttraumatic stress disorder ("PTSD") claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence."

The Veteran should be afforded a reasonable amount of time to submit such information, and any documentation should be associated with the claims folder.

2.  After completion of the aforementioned development, the RO/AMC should review any information received to determine whether there is any objective evidence to support the Veteran's claim.  If so, the RO/AMC should take whatever other appropriate development of the claim is deemed necessary.

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with an SSOC and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

(CONTINUED ON THE NEXT PAGE)
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


							

_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


